United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.D., Appellant
and
U.S. POSTAL SERVICE, NETWORK
DISTRIBUTION CENTER, Warrendale, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Douglas Sughrue, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0430
Issued: August 21, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 19, 2016 appellant, through counsel, filed a timely appeal from a June 29,
2016 decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant met his burden of proof to establish an injury to the right
buttocks causally related to the accepted January 18, 2014 employment incident.
FACTUAL HISTORY
On February 12, 2014 appellant, then a 57-year-old mail processing equipment mechanic,
filed a traumatic injury claim (Form CA-1) alleging that on January 18, 2014 he sustained an
injury to his right buttocks as a result of slipping and falling on an ice-covered employing
establishment sidewalk. The employing establishment controverted the claim in a letter dated
February 13, 2014, noting that appellant had waited to report the injury for 23 days and that he
had not provided any medical evidence to establish a causal relationship between the incident of
January 18, 2014 and any diagnosed medical condition.
By letter dated February 24, 2014, OWCP requested that appellant submit additional
factual and medical evidence in support of his claim, and afforded him 30 days to submit such
evidence. It also requested that appellant respond to a questionnaire. Appellant did not respond.
By decision dated March 28, 2014, OWCP denied appellant’s claim, finding that he had
not established fact of injury as the evidence of record was insufficient to establish that the
claimed incident occurred as alleged.
On March 27, 2015 appellant, through counsel, requested reconsideration of OWCP’s
March 28, 2014 decision. With the request, appellant attached hospital records, reports from
physicians, and results of diagnostic tests.
In an emergency department note dated January 24, 2014, Dr. Jawaid Akhtar, Boardcertified in colon and rectal surgery, noted that appellant had arrived at the emergency room with
a gluteal infection following a fall. He noted that appellant was diabetic, and that a computerized
tomography scan of the pelvis showed evidence of induration with few gas locules, which was
concerning for necrotizing fasciitis. Dr. Akhtar diagnosed appellant with a perigluteal infection
with possible necrotizing fasciitis.
On January 27, 2014 Dr. Erica Coffin, an anesthesiologist, noted that appellant slipped on
ice on Saturday, January 18, 2014, landing on his knees, and then falling on his buttocks. She
noted that appellant began to feel stiffness in his legs and soreness in his buttocks two days later.
The next day, Tuesday, January 21, 2014, he left work due to increasing pain and fevers that
persisted over the next two days. On Friday, January 24, 2014 the pain acutely worsened with
increasing stiffness, and appellant visited his primary care physician, who directed him to the
hospital. Appellant was evaluated in a hospital emergency department and was found to have
severe sepsis.
In a progress note dated February 13, 2014, Dr. Graciela Bauza, a Board-certified
surgeon, diagnosed appellant with an ischlorectal absess and fistula. She noted that appellant
had undergone several surgical procedures to treat this condition between January 24 and

2

February 12, 2014. Appellant had been hospitalized since January 24, 2014, first in the intensive
care unit (ICU), and then was transferred to a monitored floor bed on February 2, 2014.
In a narrative report dated November 13, 2014, Dr. Bauza stated that appellant had
arrived at the emergency department on January 24, 2014, having slipped and landed on his
buttocks while walking on an icy pavement one week prior. She noted that appellant required
approximately 15 surgeries in order to treat a large perirectal abscess with necrotic tissue, and
that these surgeries were completed in late March 2014. After discharge, appellant underwent
rehabilitation for some time.
On March 27, 2015 appellant, through counsel, requested reconsideration of OWCP’s
March 28, 2014 decision.
By decision dated June 11, 2015, OWCP reviewed the merits of appellant’s claim and
found that he had provided sufficient evidence to establish that the incident occurred as alleged
and that he had been diagnosed with a medical condition. However, it found that he had not
submitted sufficient medical evidence to establish a causal relationship between the diagnoses
and the incident of January 18, 2014, because none of the medical evidence submitted to the
record contained a physician’s definitive opinion and well-rationalized explanation as to whether
his claimed injury was related to that incident.
On May 31, 2016 appellant, through counsel, requested reconsideration of OWCP’s
June 11, 2015 decision. With his request, he submitted a narrative report from Dr. Bauza dated
May 24, 2015. Dr. Bauza recalled his course of treatment and noted, that, upon initial
evaluation, appellant reported a fall five days prior where he landed on his buttocks. She
observed that physical examination demonstrated a large area of necrotic tissue in the perirectal
region of his buttocks at the site of his fall with subsequent trauma to the buttock. Dr. Bauza
stated that initial and subsequent operative exploration showed an extensive amount of necrotic
tissue beyond that expected from a simple perirectal abscess even in the setting of diabetes. She
explained, “It is my opinion that the fall that occurred prior to his presentation is the inciting
event leading to his buttock becoming infected and developing into an abscess with a necrotizing
soft tissue infection requiring the above-detailed medical and surgical care. The above opinion is
rendered within a reasonable degree of medical certainty.”
By decision dated June 29, 2016, OWCP reviewed the merits of appellant’s claim and
denied modification of its prior decision. It found that Dr. Bauza’s statement was insufficient,
because it was unclear how the fall caused necrotic tissue from an abscess and necessitated more
than 15 surgeries and a fecal diversion with colostomy. OWCP further noted that Dr. Bauza
failed to differentiate the effects of appellant’s preexisting conditions of the same part of the
body from the work-related injury.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
3

Supra note 2.

3

the United States” within the meaning of FECA, that the claim was timely filed within the
applicable time limitation period of FECA, that an injury4 was sustained in the performance of
duty as alleged, and that any disability or medical condition for which compensation is claimed
is causally related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that he actually experienced the employment incident at the time,
place, and in the manner alleged. Second, the employee must submit sufficient evidence,
generally only in the form of medical evidence, to establish that the employment incident caused
a personal injury. An employee may establish that the employment incident occurred as alleged,
but fail to show that his or her condition relates to the employment incident.6
The claimant has the burden of establishing by the weight of reliable, probative, and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.7 An award of
compensation may not be based on appellant’s belief of causal relationship. Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish causal relationship.8
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.9 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is causal relationship between the employee’s diagnosed condition and
compensable employment factors.10 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,

4

OWCP’s regulations define a traumatic injury as a condition of the body caused by a specific event or incident,
or series of events of incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
5

T.H., 59 ECAB 388, 393 (2008); see Steven S. Saleh, 55 ECAB 169, 171-72 (2003); Elaine Pendleton, 40
ECAB 1143, 1145 (1989).
6

See Shirley A. Temple, 48 ECAB 404, 407 (1997); John J. Carlone 41 ECAB 354, 356-57 (1989).

7

Roma A. Mortenson-Kindschi, 57 ECAB 418, 428 n.37 (2006); Katherine J. Friday, 47 ECAB 591, 594 (1996).

8

P.K., Docket No. 08-2551 (issued June 2, 2009); Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

9

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149, 155-56 (2006); D’Wayne Avila, 57
ECAB 642, 649 (2006).
10

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379, 384 (2006).

4

and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.11
ANALYSIS
Appellant alleged that on January 18, 2014 he sustained an injury to his buttocks as a
result of a slip and fall on an icy sidewalk. OWCP accepted that the incident occurred as alleged,
however, denied the claim as the evidence of record was insufficient to establish causal
relationship. The Board finds that appellant has failed to submit sufficient evidence to establish
a causal relationship between the incident of January 18, 2014 and his diagnosed conditions.
In a note dated January 24, 2014, Dr. Akhtar noted that appellant arrived at the
emergency room following a fall and also noted that appellant was a diabetic. He diagnosed
perigluteal infection with possible necrotizing fasciitis. Dr. Akhtar did not provide an opinion as
to the cause of this diagnosis. As such, his report fails to sufficiently support the causal
relationship between the condition and the accepted incident.12
On January 27, 2014 Dr. Coffin noted that appellant slipped on ice on Saturday,
January 18, 2014, landing on his knees, and then falling on his buttocks. She noted that
appellant’s pain and stiffness worsened and on January 24, 2014 appellant was evaluated in a
hospital emergency room and found to have severe sepsis. Dr. Coffin’s report also did not
address the cause of the diagnosed condition. As such, her report is of limited probative value
regarding causal relationship of the diagnosis to the accepted employment incident.13
The first physician of record to actually address the issue of causal relationship was
Dr. Bauza. In a progress note dated February 13, 2014, Dr. Bauzá diagnosed appellant with an
ischlorectal absess and fistula. She noted that appellant had undergone several surgical
procedures to treat this condition between January 24 and February 12, 2014. In a narrative
report dated May 24, 2015, Dr. Bauza recalled appellant’s course of treatment and noted that,
upon initial evaluation, he reported a fall five days prior where he landed on his buttocks. She
observed that physical examination demonstrated a large area of necrotic tissue in the perirectal
region of his buttocks at the site of his fall with subsequent trauma to the buttock. Dr. Bauza
stated that initial and subsequent operative exploration showed an extensive amount of necrotic
tissue beyond that expected from a simple perirectal abscess even in the setting of diabetes. She
explained, “It is my opinion that the fall that occurred prior to his presentation is the inciting
event leading to his buttock becoming infected and developing into an abscess with a necrotizing
soft tissue infection requiring the above-detailed medical and surgical care. The above opinion is
rendered within a reasonable degree of medical certainty.”
Medical evidence submitted to support a claim for compensation should reflect a correct
history, and the physician should offer a medically-sound explanation of how the claimed work
11

I.J., 59 ECAB 408, 415 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

12

C.B., Docket No. 09-2027 (issued May 12, 2010) (medical evidence which does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of causal relationship.
13

Id.

5

event caused or aggravated the claimed condition.14 A mere conclusion without the necessary
rationale explaining how and why the physician believes that the accepted incident resulted in a
diagnosed condition is not sufficient to meet appellant’s burden of proof.15 Neither the fact that
a disease or condition manifests itself during a period of employment nor the belief that the
disease or condition was caused or aggravated by an employment incident is sufficient to
establish causal relationship.16 Dr. Bauza’s statement fails to provide a sufficient explanation as
to the mechanism of injury pertaining to this traumatic injury claim, namely, how a fall would
cause or aggravate appellant’s diagnosed conditions.17 Without explaining how the movements
involved in the employment incident caused or contributed to the diagnosed conditions, his
opinion is of limited probative value.18
As such, the Board finds that appellant failed to submit sufficient evidence to establish
his claim for a work-related traumatic injury causally related to the accepted January 18, 2014
employment incident. Appellant did not submit a clear and rationalized opinion from a qualified
physician relating his diagnosed perirectal abscess to the incident of January 18, 2014.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish a traumatic
injury in the performance of duty on January 18, 2014.

14

D.D., Docket No. 13-1517 (issued April 14, 2014).

15

C.M., Docket No. 17-0596 (June 15, 2017).

16

T.E., Docket No. 16-1090 (issued February 24, 2017).

17

See T.G., Docket No. 14-0751 (issued October 20, 2014).

18

Id.

6

ORDER
IT IS HEREBY ORDERED THAT the June 29, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 21, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

